 Case 6:20-cr-00097-JCB-JDL Document 2 Filed 12/16/20 Page 1 of 7 PageID #: 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA                                                       DEC 1 6 2020
                                                                            Clerk, US. District Court
                                                                                 I exas Eastern


 SHAWN CARL GAIT AN (01)
 SANDERSON ANTONIO MONTILLA (02)                   Case No. 6:20-CR-S1
 JESUS SALAIZ (03)                                 JUDGES
 MARCELINO BERUMEN (04)
 SHY ANNE ROGERS (05)
 JOHN ERIC RETIZ (06)
 DUSTY RAQUEL DUDLEY (07)                          SEALED
 CHRISTOPHER DALE CROMWELL (08)
 GLORIA ELIZABETH AGUILAR (09)
 SHANE EDWARD DISPENNETT (10)
 LANCE WADE ALLEN (11)


                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                           COUNT 1

                                                  Violation: 21 U.S.C. § 846
                                                  (Conspiracy to possess with the intent to
                                                  distribute and distribution of a controlled
                                                  substance (methamphetamine))

       From in or about April 2018, the exact date being unknown to the Grand Jury, and

continuing thereafter until the date of this indictment, in the Eastern District of Texas and

elsewhere, Shawn Carl Gaitan, Sanderson Antonio Montilla, Jesus Salaiz, Marcelino


Berumen, Shy Anne Rogers, John Eric Retiz, Dusty Raquel Dudley, Christopher

Dale Cromwell, Gloria Elizabeth A uilar, Shane Edward Dispennett, and Lance



Indictment Page 1
     Case 6:20-cr-00097-JCB-JDL Document 2 Filed 12/16/20 Page 2 of 7 PageID #: 3




  Wade Allen, defendants, knowingly and intentionally conspired and agreed with each

  other, and with persons known and unknown to the Grand Jury, to violate a law of the

  United States of America, to wit, 21 U.S.C. § 841(a)(1), prohibiting the possession with

  intent to distribute and distribution 50 grams or more of actual methamphetamine or 500

  grams or more of a mixture or substance containing a detectable amount of


  methamphetamine, a Schedule II controlled substance.

         All in violation of 21 U.S.C. § 846.

                                          COUNTS 2-5

                                                    Violation: 18 U.S.C. § 924(c)
                                                    (Possession of a firearm in furtherance of
                                                    a drug trafficking crime)

          On or about the dates listed below, in the Eastern District of Texas, the defendants

  listed below, did knowingly use and carry a firearm or firearms during and in relation to,

  and did knowingly possess the firearm or firearms in furtherance of, a drug trafficking

  crime for which he or she may be prosecuted in a court of the United States, that is,

  conspiracy to possess with intent to distribute and distribution of a controlled substance,

  in violation of 21 U.S.C. § 846, as charged in Count 1:

Count            Date Defendant(s)                                    Firearm(s)
                                                        Smith & Wesson model SD 9mm
 2      November 20, 2019      Dusty Raquel Dudley
                                                        hand un (stolen)
                                                         Cimarron F.A. C.O. Model M1911-A1
 3       December 9, 2019      Marcelino Berumen
                                                         .45 caliber hand un
                                                         Winfield Arms MAR Brevete Model C
 4       December 17, 2019     Dusty Raquel Dudley
                                                         .380 hand un
                               Sanderson Antonio         Smith & Wesson Model 5906 9mm
 5        January 6, 2020
                               Montilla                 handgun



  Indictment - Page 2
 Case 6:20-cr-00097-JCB-JDL Document 2 Filed 12/16/20 Page 3 of 7 PageID #: 4




        In violation of 18 U.S.C. § 924(c)(1)(A).

                                         COUNT 6

                                                    Violation: 18 U.S.C. § 922(g)(1)
                                                    (Felon in possession of a firearm)

        On or about January 6, 2020, in the Eastern District of Texas, defendant

Sanderson Antonio Montilla, knowing that he had been convicted of crimes punishable

by imprisonment for a term exceeding one year, to wit:


            1. Aggravated Robbery, a felony, in Cause No. 97544 before the 252nd
                District Court in Jefferson County, Texas on February 21, 2007;
            2. Possession of a Controlled Substance, Penalty Group 1, a felony, in Cause
                No. 17772 before the 344th District Court in Chambers County, Texas on
                July 9, 2014;
            3. Unauthorized Use of a Vehicle, a felony, in Cause No. 14-20062 before the
                252nd District Court in Jefferson County, Texas on October 27, 2014;
            4. Possession of a Controlled Substance, Penalty Group 4, a felony, in Cause
                No. 14-20063 before the 252nd District Court in Jefferson County, Texas on
                October 27, 2014;

did knowingly and unlawfully possess in and affecting interstate commerce, a firearm, to

wit: a Smith & Wesson Model 5906 9mm caliber handgun, said firearm having been

shipped and transported in interstate commerce.


        In violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e).



             NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
            Pursuant to 21 U.S.C. 8 853. 18 U.S.C. $ 924(d) & 28 U.S.C. $ 2461

       As the result of committing the foregoing offenses alleged in this indictment, the

defendants herein shall forfeit to the United States, pursuant to 21 U.S.C. § 853, 18

U.S.C. § 924(d) and 28 U.S.C. § 2461:


Indictment - Page 3
 Case 6:20-cr-00097-JCB-JDL Document 2 Filed 12/16/20 Page 4 of 7 PageID #: 5




         1.     any property constituting, or derived from, and proceeds the defendants
                obtained, directly or indirectly, as the result of such violations;

        2. any of the defendants property used, or intended to be used, in any manner
               or part, to commit, or to facilitate the commission of, such violations,
                and/or;

        3. any and all firearms, ammunition and accessories seized from the
                defendants, including, but not limited to the following:

Firearms and Ammunition:


        (a) Cimarron F.A. C.O. Model M1911-A1 .45 caliber handgun, serial number
                C001227
        (b) Winfield Arms MAR Brevete Model C .380 caliber handgun, serial number
                311061
        (c) Multiple rounds of .45 caliber ammunition
        (d) Multiple rounds of .380 caliber ammunition

Cash Proceeds:

        A sum of money equal to $50,000.00 in United States currency and all interest and
        proceeds traceable thereto, representing the amount of proceeds obtained by the
        defendants as a result of the offense(s) alleged in this indictment, for which the
        defendants are personally liable.

        Substitute Assets

        If any of the property described above as being subject to forfeiture, as a result of
        any act or omission of the defendants:

        (a) cannot be located upon the exercise of due diligence;
        (b) has been transferred or sold to, or deposited with a third person;
        (c) has been placed beyond the jurisdiction of the court;
        (d) has been substantially diminished in value or;
        (e) has been commingled with other property which cannot be subdivided
                without difficulty;

       it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek
       forfeiture of any other property of the defendants up to the value of the above
       forfeitable property, including but not limited to all property, both real and
       personal owned by the defendants.


Indictment - Page 4
 Case 6:20-cr-00097-JCB-JDL Document 2 Filed 12/16/20 Page 5 of 7 PageID #: 6




        By virtue of the commission of the offenses alleged in this indictment, any and all

interest the defendants have in the above-described property is vested in the United States

and hereby forfeited to the United States pursuant to 21 U.S.C. § 853, 18U.S.C. § 924(d)

and28U.S.C. § 2461.




A TRUE BILL,



       I f/Lo v
Date




FOREPERSON OF THE GRAND JURY


STEPHEN J. COX
UNITED STATES ATTORNEY



D. RYAN L
ASSISTANT                  RNEY
Assistant United States Attorney




Indictment - Page 5
 Case 6:20-cr-00097-JCB-JDL Document 2 Filed 12/16/20 Page 6 of 7 PageID #: 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA



 SHAWN CARL GAIT AN (01)
 SANDERSON ANTONIO MONTILLA (02) C se No. 6:20-CR- ?
 JESUS SALAIZ (03)               JUDGES CSfc&IS'fr4--
 MARCELINO BERUMEN (04)
 SHY ANNE ROGERS (05)
 JOHN ERIC RETIZ (06)            SEALED
 DUSTY RAQUEL DUDLEY (07)
 CHRISTOPHER DALE CROMWELL (08)
 GLORIA ELIZABETH AGUILAR (09)
 SHANE EDWARD DISPENNETT (10)
 LANCE WADE ALLEN (11)

                                 NOTICE OF PENALTY

                                        COUNT 1

        Viol tion: 21 U.S.C. § 846 (Conspiracy to possess with intent to
                               distribute and distribution of a controlled substance
                                   (methamphetamine))

        Penalty: If more than 50 grams of actual methamphetamine -
                              imprisonment of not less than 10 years, but not more
                              than life, a fine not to exceed $10 million (or twice any
                              pecuniary gain to the defendant or loss to any victim),
                                   or both, and supervised release of at least 5 years, but
                                   not more than life;

                                   If a defendant has a previous final conviction for a
                                   felony drug offense, said defendant shall be
                                   imprisoned not less than 15 years and not more than
                                   life; a fine not to exceed $20,000,000, or both; and a
                                   term of supervised release of at least 10 years.

                                   If a defendant has two previous final convictions for
                                   felony drug offenses, said defendant shall be
                                   imprisoned not less than 25 years and not more than

Notice of Penalty - Page 1
 Case 6:20-cr-00097-JCB-JDL Document 2 Filed 12/16/20 Page 7 of 7 PageID #: 8




                              life; fined up to $20,000,000, or both; and a term of
                              supervised release of at least 10 years.

        Special Assessment:   $100.00



                                 COUNTS 2-5

        Violation:            18 U.S.C. § 924(c) (Use, carrying and possession of a
                              firearm during and in furtherance of a drug trafficking
                              crime)

        Penalty:              Imprisonment for not less than 5 years and not more
                              than life, which must be served consecutively to any
                              other term of imprisonment; a fine not to exceed
                              $250,000, or both; and a term of supervised release of
                              not more than 5 years.


        Special Assessment:   $100.00

                                   COUNT 6

        Violation:            18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e) (Felon
                              in possession of a firearm or firearms)


        Penalty:              Imprisonment for not more than 10 years; a fine not to
                              exceed $250,000, or both; and a term of supervised
                              release of not more than 3 years.

                              If a defendant has three prior convictions for a violent
                              felony or a serious drug offense, or both, committed on
                              occasions different from one another, such person shall
                              be imprisoned not less than 15 years and not more than
                              life.

        Special Assessment:   $100.00




Notice of Penalty - Page 2
